Exhibit 10.2

 

XCYTE THERAPIES, INC.

 

AMENDED AND RESTATED 2003 DIRECTORS’ STOCK OPTION PLAN

 

1. Purposes of the Plan. The purposes of this Directors’ Stock Option Plan are
to attract and retain the best available personnel for service as Directors of
the Company, to provide additional incentive to the Outside Directors of the
Company to serve as Directors, and to encourage their continued service on the
Board.

 

All options granted hereunder shall be nonstatutory stock options.

 

2. Definitions. As used herein, the following definitions shall apply:

 

(a) “Board” shall mean the Board of Directors of the Company.

 

(b) “Change of Control” means (i) a sale of all or substantially all of the
Company’s assets, or (ii) any merger, consolidation or other business
combination transaction of the Company with or into another corporation, entity
or person, other than a transaction in which the holders of at least a majority
of the shares of voting capital stock of the Company outstanding immediately
prior to such transaction continue to hold (either by such shares remaining
outstanding or by their being converted into shares of voting capital stock of
the surviving entity) a majority of the total voting power represented by the
shares of voting capital stock of the Company (or the surviving entity)
outstanding immediately after such transaction, or (iii) the direct or indirect
acquisition (including by way of a tender or exchange offer) by any person, or
persons acting as a group, of beneficial ownership or a right to acquire
beneficial ownership of shares representing a majority of the voting power of
the then outstanding shares of capital stock of the Company.

 

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(d) “Common Stock” shall mean the Common Stock of the Company.

 

(e) “Company” shall mean Xcyte Therapies, Inc., a Delaware corporation.

 

(f) “Continuous Status as a Director” shall mean the absence of any interruption
or termination of service as a Director.

 

(g) “Corporate Transaction” means a sale of all or substantially all of the
Company’s assets, or a merger, consolidation or other capital reorganization or
transaction of the Company with or into another corporation, entity or person,
and includes a Change of Control.

 

(h) “Director” shall mean a member of the Board.

 

(i) “Employee” shall mean any person, including any officer or director,
employed by the Company or any Parent or Subsidiary of the Company. The payment
of a director’s fee by the Company shall not be sufficient in and of itself to
constitute “employment” by the Company.

 

1



--------------------------------------------------------------------------------

(j) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

(k) “Fair Market Value” means, as of any date, the fair market value of the
Common Stock, as determined by the Administrator in good faith on such basis as
it deems appropriate and applied consistently with respect to optionees
hereunder. Whenever possible, the determination of Fair Market Value shall be
based upon the closing price for the Shares as reported in the Wall Street
Journal for the applicable date.

 

(l) “Option” shall mean a stock option granted pursuant to the Plan. All options
shall be nonstatutory stock options (i.e., options that are not intended to
qualify as incentive stock options under Section 422 of the Code).

 

(m) “Optioned Stock” shall mean the Common Stock subject to an Option.

 

(n) “Optionee” shall mean an Outside Director who receives an Option.

 

(o) “Outside Director” shall mean a Director who is not an Employee.

 

(p) “Parent” shall mean a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

 

(q) “Plan” shall mean this Amended and Restated 2003 Directors’ Stock Option
Plan.

 

(r) “Share” shall mean a share of the Common Stock, as adjusted in accordance
with Section 11 of the Plan.

 

(s) “Subsidiary” shall mean a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

3. Stock Subject to the Plan. Subject to the provisions of Section 11 of the
Plan, the maximum aggregate number of Shares which may be sold under the Plan is
440,909 Shares (the “Pool”) of Common Stock. The Shares may be authorized, but
unissued, or reacquired Common Stock.

 

If an Option should expire or become unexercisable for any reason without having
been exercised in full, the unpurchased Shares which were subject thereto shall,
unless the Plan shall have been terminated, become available for future grant
under the Plan. In addition, any Shares that are retained by the Company upon
exercise of an Option in order to satisfy the exercise price of such Option, or
any withholding taxes due with respect to such exercise, shall be treated as not
issued and shall continue to be available for issuance under the Plan. If Shares
which were acquired upon exercise of an Option are subsequently repurchased by
the Company, such Shares shall not in any event be returned to the Plan and
shall not become available for future grant under the Plan.

 

2



--------------------------------------------------------------------------------

4. Administration of and Grants of Options under the Plan.

 

(a) Administrator. Except as otherwise required herein, the Plan shall be
administered by the Board.

 

(b) Procedure for Grants. All grants of Options hereunder shall be automatic and
nondiscretionary and shall be made strictly in accordance with the following
provisions:

 

(i) No person shall have any discretion to select which Outside Directors shall
be granted Options or to determine the number of Shares to be covered by Options
granted to Outside Directors.

 

(ii) Each person who becomes an Outside Director (after June 2, 2004 and subject
to approval of the Plan by the stockholders of the Company) shall be
automatically granted an Option (the “First Option”) to purchase 10,000 (as
adjusted for stock splits, stock dividends, reclassifications and like
transactions) Shares on the date on which such person first becomes an Outside
Director, whether through election by the stockholders of the Company or
appointment by the Board of Directors to fill a vacancy; provided that any
options granted pursuant to this Section 4(b)(ii) after June 2, 2004 and prior
to obtaining stockholder approval of this Section 4(b)(ii) shall be granted
subject to stockholder approval.

 

(iii) Commencing with the annual meeting of stockholders of the Company for
2005, each Outside Director (including an Outside Director who did not receive a
First Option) shall be automatically granted an Option (the “Annual Option”) to
purchase 10,000 Shares (as adjusted for stock splits, stock dividends,
reclassifications and like transactions) on the date of each annual meeting of
the stockholders of the Company, provided that he or she shall have served on
the Board for at least six (6) months prior to the date of such annual meeting
of stockholders.

 

(iv) Each Outside Director who is serving as a chairperson of a committee of the
Board as of the date of each annual meeting of the stockholders of the Company
(commencing with the annual meeting of stockholders of the Company for 2005)
shall be automatically granted an Option (the “Annual Committee Chairperson
Option”) to purchase 2,500 Shares (as adjusted for stock splits, stock
dividends, reclassifications and like transactions) on the date of such annual
meeting of the stockholders of the Company.

 

(v) Each Outside Director who is serving as a member of the audit committee of
the Board (including the chairperson) as of the date of each annual meeting of
the stockholders of the Company (commencing with the annual meeting of
stockholders of the Company for 2005) shall be automatically granted an Option
(the “Annual Audit Committee Option”) to purchase 2,500 Shares (as adjusted for
stock splits, stock dividends, reclassifications and like transactions) on the
date of such annual meeting of the stockholders of the Company.

 

(vi) Notwithstanding the provisions of subsections (ii), (iii), (iv), and (v)
hereof, in the event that a grant would cause the number of Shares subject to
outstanding Options plus the number of Shares previously purchased upon exercise
of Options to exceed the

 

3



--------------------------------------------------------------------------------

Pool, then each such automatic grant shall be for that number of Shares
determined by dividing the total number of Shares remaining available for grant
by the number of Outside Directors receiving an Option on such date on the
automatic grant date. Any further grants shall then be deferred until such time,
if any, as additional Shares become available for grant under the Plan through
action of the stockholders to increase the number of Shares which may be issued
under the Plan or through cancellation or expiration of Options previously
granted hereunder.

 

(vii) Notwithstanding the provisions of subsections (ii) and (iii) hereof, any
grant of an Option made before the Company has obtained stockholder approval of
the Plan in accordance with Section 17 hereof shall be conditioned upon
obtaining such stockholder approval of the Plan in accordance with Section 17
hereof.

 

(viii) The terms of each Option granted hereunder shall be as follows:

 

(1) each Option shall be exercisable only while the Outside Director remains a
Director of the Company, except as set forth in Section 9 hereof;

 

(2) the exercise price per Share of the Option shall be 100% of the Fair Market
Value per Share on the date of grant of the Option, determined in accordance
with Section 8 hereof; and

 

(3) the First Option, each Annual Option, each Annual Committee Chairperson
Option and each Annual Audit Committee Option shall become vested and
exercisable as to 1/24th of the Shares underlying the Option on the one month
anniversary of its date of grant and as to 1/24thth of the Shares underlying the
Option each month thereafter so that, subject to Section 11 below, the Option
shall be fully vested and exercisable on the second anniversary of its date of
grant.

 

(c) Powers of the Board. Subject to the provisions and restrictions of the Plan,
the Board shall have the authority, in its discretion: (i) to determine, upon
review of relevant information and in accordance with Section 8(b) of the Plan,
the Fair Market Value of the Common Stock; (ii) to determine the exercise price
per Share of Options to be granted, which exercise price shall be determined in
accordance with Section 8 of the Plan; (iii) to interpret the Plan; (iv) to
prescribe, amend and rescind rules and regulations relating to the Plan; (v) to
authorize any person to execute on behalf of the Company any instrument required
to effectuate the grant of an Option previously granted hereunder; and (vi) to
make all other determinations deemed necessary or advisable for the
administration of the Plan.

 

(d) Effect of Board’s Decision. All decisions, determinations and
interpretations of the Board shall be final and binding on all Optionees and any
other holders of any Options granted under the Plan.

 

(e) Suspension or Termination of Option. If the Chief Executive Officer or his
or her designee reasonably believes that an Optionee has committed an act of
misconduct, such officer may suspend the Optionee’s right to exercise any option
pending a determination by the Board (excluding the Outside Director accused of
such misconduct). If the Board (excluding the Outside Director accused of such
misconduct) determines an Optionee has committed an act

 

4



--------------------------------------------------------------------------------

of embezzlement, fraud, dishonesty, nonpayment of an obligation owed to the
Company, breach of fiduciary duty or deliberate disregard of the Company rules
resulting in loss, damage or injury to the Company, or if an Optionee makes an
unauthorized disclosure of any Company trade secret or confidential information,
engages in any conduct constituting unfair competition, induces any Company
customer to breach a contract with the Company or induces any principal for whom
the Company acts as agent to terminate such agency relationship, neither the
Optionee nor his or her estate shall be entitled to exercise any Option
whatsoever. In making such determination, the Board of Directors (excluding the
Outside Director accused of such misconduct) shall act fairly and shall give the
Optionee an opportunity to appear and present evidence on Optionee’s behalf at a
hearing before the Board or a committee of the Board.

 

5. Eligibility. Options may be granted only to Outside Directors. All Options
shall be automatically granted in accordance with the terms set forth in Section
4(b) above. An Outside Director who has been granted an Option may, if he or she
is otherwise eligible, be granted an additional Option or Options in accordance
with such provisions.

 

The Plan shall not confer upon any Optionee any right with respect to
continuation of service as a Director or nomination to serve as a Director, nor
shall it interfere in any way with any rights which the Director or the Company
may have to terminate his or her directorship at any time.

 

6. Term of Plan; Effective Date. The Plan shall become effective on the
effectiveness of the registration statement under the Securities Act of 1933, as
amended, relating to the Company’s initial public offering of securities. It
shall continue in effect for a term of ten (10) years unless sooner terminated
under Section 13 of the Plan.

 

7. Term of Options. The term of each Option shall be ten (10) years from the
date of grant thereof, unless an Option terminates sooner pursuant to Section 9
below.

 

8. Exercise Price and Consideration.

 

(a) Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be 100% of the Fair Market Value per
Share on the date of grant of the Option.

 

(b) Form of Consideration. The consideration to be paid for the Shares to be
issued upon exercise of an Option shall consist entirely of cash, check, other
Shares of Common Stock having a Fair Market Value on the date of surrender equal
to the aggregate exercise price of the Shares as to which the Option shall be
exercised (which, if acquired from the Company, shall have been held more than
six months), delivery of a properly executed exercise notice together with such
other documentation as the Administrator and the broker, if applicable, shall
require to effect exercise of the Option and prompt delivery to the Company of
the sale or loan proceeds required to pay the exercise price, or any combination
of such methods of payment and/or any other consideration or method of payment
as shall be permitted under applicable corporate law.

 

5



--------------------------------------------------------------------------------

9. Exercise of Option.

 

(a) Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder shall be exercisable at such times as are set forth in Section 4(b)
above; provided, however, that no Options shall be exercisable prior to
stockholder approval of the Plan in accordance with Section 17 below has been
obtained.

 

An Option may not be exercised for a fraction of a Share.

 

An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and full payment for the Shares with
respect to which the Option is exercised has been received by the Company. Full
payment may consist of any consideration and method of payment allowable under
Section 8(b) of the Plan. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the stock certificate evidencing such Shares, no right to vote or
receive dividends or any other rights as a stockholder shall exist with respect
to the Optioned Stock, notwithstanding the exercise of the Option. A share
certificate for the number of Shares so acquired shall be issued to the Optionee
as soon as practicable after exercise of the Option. No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
stock certificate is issued, except as provided in Section 11 of the Plan.

 

Exercise of an Option in any manner shall result in a decrease in the number of
Shares which thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

 

(b) Termination of Status as a Director. If an Outside Director ceases to serve
as a Director, he or she may, but only within ninety (90) days after the date he
or she ceases to be a Director of the Company, exercise his or her Option to the
extent that he or she was entitled to exercise it at the date of such
termination. Notwithstanding the foregoing, in no event may the Option be
exercised after its term set forth in Section 7 has expired. To the extent that
such Outside Director was not entitled to exercise an Option at the date of such
termination, or does not exercise such Option (to the extent he or she was
entitled to exercise) within the time specified herein, the Option shall
terminate and the Shares underlying the unexercised portion of the Option shall
revert to the Pool.

 

(c) Disability of Optionee. Notwithstanding Section 9(b) above, in the event a
Director is unable to continue his or her service as a Director with the Company
as a result of his or her total and permanent disability (as defined in Section
22(e)(3) of the Code), he or she may, but only within twelve (12) months from
the date of such termination, exercise his or her Option to the extent he or she
was entitled to exercise it at the date of such termination. Notwithstanding the
foregoing, in no event may the Option be exercised after its term set forth in
Section 7 has expired. To the extent that he or she was not entitled to exercise
the Option at the date of termination, or if he or she does not exercise such
Option (to the extent he or she was entitled to exercise) within the time
specified above, the Option shall terminate and the Shares underlying the
unexercised portion of the Option shall revert to the Pool.

 

6



--------------------------------------------------------------------------------

(d) Death of Optionee. In the event of the death of an Optionee (i) during the
term of the Option who is, at the time of his or her death, a Director of the
Company and who shall have been in Continuous Status as a Director since the
date of grant of the Option, or (ii) three (3) months after the termination of
Continuous Status as a Director, the Option may be exercised, at any time within
twelve (12) months following the date of death, by the Optionee’s estate or by a
person who acquired the right to exercise the Option by bequest or inheritance,
but only to the extent of the right to exercise that had accrued at the date of
death or the date of termination, as applicable. Notwithstanding the foregoing,
in no event may the Option be exercised after its term set forth in Section 7
has expired. To the extent that an Optionee was not entitled to exercise the
Option at the date of death or termination or if he or she does not exercise
such Option (to the extent he or she was entitled to exercise) within the time
specified above, the Option shall terminate and the Shares underlying the
unexercised portion of the Option shall revert to the Plan.

 

10. Nontransferability of Options. The Option may not be sold, pledged,
assigned, hypothecated, transferred or disposed of in any manner other than (a)
by will or by the laws of descent or distribution; (b) pursuant to a qualified
domestic relations order (as defined by the Code or the rules thereunder); (c)
by gift to the Optionee’s Family; or (d) by gift or in exchange for an interest
in such entity to (i) a trust in which Optionee and/or Optionee’s Family have
more than fifty percent of the beneficial interest, (ii) a foundation in which
Optionee and/or Optionee’s Family control the management of assets, or (iii) any
other entity in which Optionee and/or Optionee’s Family own more than fifty
percent of the voting interests. For purposes of this Section 10, Optionee’s
“Family” shall include any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law; daughter-in-law, brother-in-law or sister-in-law,
including adoptive relationships, and any person sharing the employee’s
household (other than a tenant or employee). The designation of a beneficiary by
an Optionee does not constitute a transfer. An Option may be exercised during
the lifetime of an Optionee only by the Optionee or a transferee permitted by
this Section.

 

11. Adjustments Upon Changes in Capitalization; Corporate Transactions.

 

(a) Adjustment. Subject to any required action by the stockholders of the
Company, the number of Shares of Common Stock covered by each outstanding
Option, each of the numbers of Shares of Common Stock set forth in Section 4(b)
above, and the number of shares of Common Stock which have been authorized for
issuance under the Plan but as to which no Options have yet been granted or
which have been returned to the Plan upon cancellation or expiration of an
Option, as well as the price per share of Common Stock covered by each such
outstanding Option, shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other increase or decrease in the number of issued
shares of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class,

 

7



--------------------------------------------------------------------------------

or securities convertible into shares of stock of any class, shall affect, and
no adjustment by reason thereof shall be made with respect to, the number or
price of shares of Common Stock subject to an Option.

 

(b) Corporate Transactions. In the event of a Corporate Transaction, each
outstanding Option shall be assumed or an equivalent option shall be substituted
by the successor corporation or a Parent or Subsidiary of such successor
corporation, unless the successor corporation does not agree to assume the
outstanding Options or to substitute equivalent options, in which case the
Options shall terminate upon the consummation of the transaction; provided,
however, that in the event of any transaction that qualifies as a Change of
Control and notwithstanding whether or not outstanding Options are assumed,
substituted for or terminated in connection with the transaction, the vesting of
each outstanding Option shall accelerate in full such that each Optionee shall
have the right to exercise his or her Option as to all of the Optioned Stock,
including Shares as to which the Option would not otherwise be exercisable,
immediately prior to consummation of the transaction.

 

For purposes of this Section 11(b), an Option shall be considered assumed,
without limitation, if, at the time of issuance of the stock or other
consideration upon such Corporate Transaction, each Optionee would be entitled
to receive upon exercise of an Option the same number and kind of shares of
stock or the same amount of property, cash or securities as the Optionee would
have been entitled to receive upon the occurrence of such transaction if the
Optionee had been, immediately prior to such transaction, the holder of the
number of Shares of Common Stock covered by the Option at such time (after
giving effect to any adjustments in the number of Shares covered by the Option
as provided for in this Section 11); provided however that if such consideration
received in the transaction was not solely common stock of the successor
corporation or its Parent, the Administrator may, with the consent of the
successor corporation, provide for the consideration to be received upon
exercise of the Option to be solely common stock of the successor corporation or
its Parent equal to the Fair Market Value of the per Share consideration
received by holders of Common Stock in the transaction.

 

(c) Certain Distributions. In the event of any distribution to the Company’s
stockholders of securities of any other entity or other assets (other than
dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Administrator may, in its discretion,
appropriately adjust the price per Share of Common Stock covered by each
outstanding Option to reflect the effect of such distribution.

 

12. Time of Granting Options. The date of grant of an Option shall, for all
purposes, be the date determined in accordance with Section 4(b) hereof. Notice
of the determination shall be given to each Outside Director to whom an Option
is so granted within a reasonable time after the date of such grant.

 

13. Amendment and Termination of the Plan.

 

(a) Amendment and Termination. The Board may amend or terminate the Plan from
time to time in such respects as the Board may deem advisable; provided that, to
the extent necessary and desirable to comply with Rule 16b-3 under the Exchange
Act (or any other applicable law or regulation), the Company shall obtain
approval of the stockholders of the

 

8



--------------------------------------------------------------------------------

Company to Plan amendments to the extent and in the manner required by such law
or regulation. Notwithstanding the foregoing, the provisions set forth in
Section 4 of this Plan (and any other Sections of this Plan that affect the
formula award terms required to be specified in this Plan by Rule 16b-3) shall
not be amended more than once every six (6) months, other than to comport with
changes in the Code, the Employee Retirement Income Security Act of 1974, as
amended, or the rules thereunder.

 

(b) Effect of Amendment or Termination. Any such amendment or termination of the
Plan that would impair the rights of any Optionee shall not affect Options
already granted to such Optionee and such Options shall remain in full force and
effect as if this Plan had not been amended or terminated, unless mutually
agreed otherwise between the Optionee and the Board, which agreement must be in
writing and signed by the Optionee and the Company.

 

14. Conditions Upon Issuance of Shares. Notwithstanding any other provision of
the Plan or any agreement entered into by the Company pursuant to the Plan, the
Company shall not be obligated, and shall have no liability for failure, to
issue or deliver any Shares under the Plan unless such issuance or delivery
would comply with the legal requirements relating to the administration of stock
option plans under applicable U.S. state corporate laws, U.S. federal and
applicable state securities laws, the Code, any stock exchange or Nasdaq rules
or regulations to which the Company may be subject and the applicable laws of
any other country or jurisdiction where Options are granted under the Plan, as
such laws, rules, regulations and requirements shall be in place from time to
time (the “Applicable Laws”). Such compliance shall be determined by the Company
in consultation with its legal counsel.

 

As a condition to the exercise of an Option, the Company may require the person
exercising such Option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required by law.

 

15. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

16. Option Agreement. Options shall be evidenced by written option agreements in
such form as the Board shall approve.

 

17. Stockholder Approval. If required by the Applicable Laws, continuance of the
Plan shall be subject to approval by the stockholders of the Company. Such
stockholder approval shall be obtained in the manner and to the degree required
under the Applicable Laws.

 

9